Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a Final office action in merits.  Claim 1-20, after amendment, are presently pending and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/5/18 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/27/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1- 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 10410328 B, Liu et al. (hereinafter Liu) in view of NPL, “Learning Robust Similarity Measures for 3D Partial Shape Retrieval”, Liu et al., International Journal of Computer Vision, September 30, 2008 (hereinafter Liu2).
As to claim 1, Liu discloses a computer-implemented method for generating a transformation space to compare feature spaces for digital map making comprising: 
determining a first feature space represented by a first vector or matrix comprising one or more first mappable features of a first geographic area detected from raw sensor data and classified by a feature detector into a first attribution category (Figs 30, 33, 35, 38, 40, features including people walking (3012, 3014), cars (3026, 3028) etc. (e.g. mappable features); col 15, lines 56-65; col 35, lines 36-62; col 44, lines 3-14, feature 
determining a second feature space represented by a second vector or matrix comprising one or more second mappable features a second geographic area detected from the raw sensor data and classified by the feature detector into a second attribution category (Figs 30, 33, 35, 38, 40, features including road signs (3018), lane markings (3006) etc. (e.g. mappable features); col 35, lines 36-62; col 44, lines 3-14, feature set corresponding non-moving objects captured from sensors; Figs 2, 4, 11-12; col 10, lines 5-18; col 23, lines 13-27; col 16, lines 12-62, feature extraction to generate and update pose with buffered sensors data, such measured/captured sensor data  are in vector form for the area the sensor measuring non-moving objects); 
calculating a first similarity score for the first feature space based on a first distance metric applied to the one or more first mappable features (Figs 12-13; col 14, lines 61-67; col 15, lines 26-38, 54-67; col 19, lines 19-31; col 22, lines 23-25, generating and using a matching score (e.g. similarity score) for feature searching based on intelligent thresholds (e.g. distance)), and a second similarity score for the second feature space based on a second distance metric applied to the one or more second mappable features Figs 12-13; col 14, lines 61-67; col 15, lines 26-38, 54-67; col 16, lines 56-67; col 19, lines 19-31; col 22, lines 23-25; col 30, lines 48-56; col 50, lines 4-15, intelligent thresholds being adjusted based on device movement, sensor readings, situational/environmental variables for a number of features).

Liu2, in the same or similar field of endeavor, further teaches methods and algorithms for computing similarity or distance scores for individual features, and weights applied to the computation metric (sections 1, 3.1-3.2) as well as determining the transformation space comprising a first weight to be applied to the first similarity score and a second weight to be applied to the second similarity score based on matching one or more combinations of the first attribution category and the second attribution category (sections 1, 3.1-3.2, two feature sets with respective weights computing partial similarity score and a total score with qualifying distance or similarity).
Therefore, consider Liu and Liu2’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Liu2’s teachings on weighted feature similarity score computation algorithm in Liu’s method for identifying and extracting feature sets 2D/3D in image processing application.

As to claim 2, Liu as modified discloses the method of claim 1, further comprising: processing the one or more first mappable features, the one or more second mappable features, or a combination thereof using the transformation space to create the digital map (Liu: Figs 3, 12, 22-23, 28, 30, 33, 35, 38; col 35, lines 3-22, creating a digital map based on features of non-moving objects).  

As to claim 3, Liu as modified discloses the method of claim 1, wherein the first weight and the second weight perform a direct linear transformation (DLT) of the first feature space and the second feature space (Liu: col 7, line 59-col 8, line 2; col 42, lines 51-61, scale correction being a linear transformation; col 16, lines 18-35, Kalman filtering (EKF) being a linear transformation).  

As to claim 4, Liu as modified discloses the method of claim 1, further comprising: tuning the first weight, the second weight, or a combination thereof based, at least in part, on the first similarity score, the second similarity score, or a combination thereof (Liu: col 21, lines 52-62; col 22, lines 1-15, an optimization process in minimizing weighted sum of errors; Liu2: sections 1, 3.1-3.2).  

As to claim 5, Liu as modified discloses the method of claim 4, wherein tuning the first weight and the second weight further comprising: maximizing a total score based, at least in part, on the matching of the one or more combinations of the first attribution category and the second attribution category (Liu2: section 3, maximizing the total excited similarities of matching two sets of local features).  

As to claim 6, Liu as modified discloses the method of claim 4, wherein tuning the first weight and the second weight further comprising: minimizing the total score based, at least in part, on determining the one or more combination of the first attribution category and the second attribution category is incorrect (Liu2: sections 3.1, 4).  

As to claim 7, Liu as modified discloses the method of claim 6, further comprising: automatically align the first feature space and the second feature space based, at least in part, on the total score (Liu: Figs 13, 20, aligning coordinates of the feature points; col 6, lines 29-41; col 8, lines 3-30; Liu2: sections 1-2).  

As to claim 8, Liu as modified discloses the method of claim 7, further comprising: storing the first weight, the second weight, indices of the aligned feature spaces, or a combination thereof for processing additional features detected from the raw sensor data (Liu: Figs 13, 20, aligning coordinates of the feature points; col 6, lines 29-41; col 8, lines 3-30; Liu2: sections 1-2).  

As to claim 9, Liu as modified discloses the method of claim 1, wherein the first attribution category and the second attribution category comprises one or more lane lines, one or more road signs, terrain features, drivable surfaces, or a combination thereof (Liu: col 34, lines 24-42, lane, location of lane markers, road surface; col 35, lines 7-15, 23-35).  

As to claim 10, Liu as modified discloses the method of claim 1, wherein determining the transformation space further comprising:   searching for a plurality of subset of the first attribution category and the second attribution category in the first feature space and the second feature space, respectively, to maximize the total score, and wherein the search comprises a discrete grid search (Liu2: sections 1-3, similarity 

As to claim 11, it recites an apparatus with processor, memory, and computer programs executed to perform functions and features recited in claim 1. Rejection of claim 1 is therefore incorporated herein.
As to claims 12-17, they are rejected with the same reason as set forth in claims 2-7, respectively.

As to claim 18, it recites a non-transitory computer storage medium with instructions executed to perform functions and features recited in claim 1. Rejection of claim 1 is therefore incorporated herein.
As to claims 19-20, they are rejected with the same reason as set forth in claims 2-3, respectively.

Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. 
As to amended limitation related to determining a first or second feature space represented by a first or second vector or matrix comprising one or more first or second features of a first or second geographic area detected from raw sensor data, see additional citations in merit rejection above.  Such first or second features are mappable as they include the road signs, lane markings, people and cars captured by sensors.  The measurements or observations of sensor data from raw sensors are organized in a 

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUN SHEN whose telephone number is (571)270-7927.  The examiner can normally be reached on Mon-Fri 8:30-5:50 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


QUN SHEN
Primary Examiner
Art Unit 2661


/QUN SHEN/
Primary Examiner, Art Unit 2661